Citation Nr: 0401733	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-20 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether proceeds received from the sale of gravel in 1998 
is countable income for the purpose of calculating the 
veteran's nonservice-connected pension benefits.

2.  Whether the appellant's pension benefits were properly 
terminated effective January 1, 1998, due to the amount of 
his net worth.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from October 1947 to October 
1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

As set forth in the remand portion below, the veteran's 
representative filed a notice of disagreement with the RO's 
February 2002 denial of pension benefits.  However, as a 
statement of the case on this matter has not been issued, 
additional action by the RO is required.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected 
disability pension benefits, effective June 1, 1983.

2.  The proceeds received from a one time sale of gravel to 
repair damages to a dam in 1998 is considered merely an 
exchange of an asset from one form to another.


CONCLUSION OF LAW

The proceeds received from the sale of gravel in 1998 is 
excluded from the veteran's income and is not countable for 
purposes of calculating the rate of his VA pension benefits.  
38 U.S.C.A. § 1503(a)(6) (West 2002); 38 C.F.R. § 3.272(e) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that any failure on the part of VA to comply with 
the provision of the VCAA with regard to the instant issue 
would not be prejudicial to the veteran inasmuch as the Board 
is allowing the claim.

Factual Background.  The veteran and his spouse are Native 
Americans and members of the Shoshone Tribe.  They reside on 
the Shoshone Indian Reservation.

In July 1983, the veteran submitted his original claim for VA 
pension benefits.  A September 1983 RO rating decision 
determined that the veteran was entitled to a permanent and 
total disability rating for pension purposes.   It was also 
determined that he was entitled to special monthly pension 
payments on account of his need of regular aid and 
attendance.

In November 2001, the veteran reported that his total yearly 
income for him and his wife for 1998-2000 was under 
$15,000.00.  He then noted that his wife received a payment 
of $66,000.00 from the sale of gravel from land, which she 
owned on the Wind River Indian Reservation where they both 
lived.  They received interest income from the bank on the 
deposited money.  

In November 2001, the RO received a letter from the Bureau of 
Indian Affairs, which notified the RO that the veteran 
received $2,2750.00 for 1997; $1,600.00 for 1998; $1,075.00 
for 1999; $3,250.00 for 2000; and $3, 550.00 for 2001.  The 
total was $11,750.00.  The letter noted that,

P.L. 97-458 and 98-64 makes reference to 
the distribution of certain funds to the 
Shoshone and Arapahoe Tribes.  P.L. 98-64 
effective 8-2-83 specifies certain funds 
held in trust by the Secretary of 
Interior for Indian Tribes, which are 
distributed per capita, are exclude from 
income.

In December 2001, the RO received a letter from the veteran's 
service representative noting the veteran's pension had been 
suspended in March 1999 for not returning his income 
verification report (EVR).  He requested that the proceeds 
from the gravel sale be excluded as countable income, and 
that the veteran's pension be reinstated. 

In a February 2002 letter, the RO notified the veteran that 
his pension benefits were denied.  In making that 
determination, the RO noted that the evidence revealed that 
as of January 1998 the veteran's income exceeded the maximum 
annual limits set by law for disability at the aid and 
attendance rate.  The income limits for a veteran with one 
dependent was $17,365.00.  Whereas the veteran's reported 
income was $8,121.00 from SSA, and $182.00 from other 
sources.  His spouse's income was $4,065.00 from SSA and 
$67,600.00 from other sources.  

Law and Regulations.  Improved pension benefits, like all VA 
nonservice-connected disability pension benefits, are based, 
in part, on income.  Payments of these pension benefits are 
made at a specified annual maximum rate, and must be reduced 
on a dollar-for-dollar basis by annualized countable income.  
38 U.S.C.A. § 1521 (West 2002).

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2003).

In determining annual income, profit realized from the 
disposition of real or personal property other than in the 
course of a business is excluded from countable income for 
the purpose of determining entitlement to improved pension.  
38 U.S.C.A. § 1503(a)(6) (West 2002); 38 C.F.R. § 3.272(e) 
(2003).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, gives additional guidance for the specific types of 
income exclusions and inclusions listed in 38 C.F.R. § 3.272.  
The types of exclusions, which are pertinent to the veteran's 
claim, will be expanded upon below.

Profit from sale of property.  

If a claimant enters into an occasional 
sale of property, the claimant does not 
receive countable income (unless it is an 
installment sale) even if the amount 
received exceeds the value of the 
property.  However, profit from sale of 
property is countable if the claimant 
sells the property as part of a regular 
business.  See paragraph 16.40.

Mineral royalties.  

Royalties received for extracting 
minerals are not countable.  Royalties 
are considered to be a conversion of 
assets.  The claimant is deemed to be 
exchanging mineral assets for cash 
assets.  However, bonus payments and 
delay rentals which do not involve 
depletion of mineral assets are 
countable.

Timber Sales.  

Occasional sales of timber are considered 
a conversion of assets unless the 
claimant is in the business of selling 
timber in which case proceeds from the 
sale of timber constitutes business 
income.

M21- 1, Part IV, para. 16.41


Analysis.  The provisions of 38 U.S.C.A. § 1503(a)(6) and 38 
C.F.R. § 3.272(e) provide that the proceeds from the sale of 
property other than in the course of business are not 
countable income for improved pension purposes.  VA General 
Counsel has held that the underlying rationale is to exclude 
income from transactions that represent a mere conversion of 
assets from one form to another.  See VAOPGCPREC 81-90.  
General Counsel held that royalties received from the 
extractions of minerals, and the occasional sale of timber, 
are excluded under the law as a conversion of assets.  In 
considering these two examples of income exclusions, the 
Board considers the sale of gravel analogous to the 
occasional sale of timber.  There is no evidence presented 
that the veteran and his spouse are in the business of 
selling gravel.  As such, the proceeds received by the 
veteran and his spouse from the one time sale of gravel in 
1998 is considered a conversion of assets and is excluded 
from the countable income of the veteran for pension 
purposes.


ORDER

The proceeds received from the sale of gravel in 1998 are 
excluded from countable income for the purpose of calculating 
the veteran's nonservice-connected disability pension 
benefits; thus, this appeal is granted to this extent.


REMAND

The appeal regarding the matter of whether the appellant's 
pension benefits were properly terminated effective January 
1, 1998, due to the amount of his net worth is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

In the previously discussed February 2002 letter, the RO 
notified the veteran that his pension benefits were denied.  
In making that determination, the RO stated that it had 
determined that his net worth was sufficient to meet his 
living expenses.  

In March 2002, the veteran's representative submitted a 
timely notice of disagreement with the February 2002 
decision.  While the RO issued a statement of the case 
pertaining to the issue of whether $67,600 received from the 
sale of gravel on the veteran's spouse's land was countable 
income for the purpose of calculating the veteran's 
nonservice-connected pension benefits, the RO has not issued 
a statement of the case pertaining to the issue of whether 
the appellant's pension benefits were properly terminated 
effective January 1, 1998, due to the amount of his net 
worth.

In a statement dated in June 2003, the veteran's 
representative argued that this matter must be remanded so 
that the RO can make certain that all factors relevant to a 
net worth determination are fully developed.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the matter of whether the appellant's pension 
benefits were properly terminated effective January 1, 1998, 
due to the amount of his net worth is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  

2.  The RO should review the issue of 
whether the appellant's pension benefits 
were properly terminated effective 
January 1, 1998, due to the amount of his 
net worth.  If the benefit sought remains 
denied, the RO should provide the 
appellant and his representative with an 
appropriate statement of the case on that 
issue, and give him the opportunity to 
respond.  If the veteran perfects his 
appeal by timely submitting a substantive 
appeal, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



